Citation Nr: 0205207	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-37 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for postoperative right ear 
mastoid problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1947 and from August 1948 to July 1951.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In May 1999 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran currently has postoperative right ear mastoid 
problems related to his service.


CONCLUSION OF LAW

Postoperative mastoid problems of the right ear were incurred 
in or aggravated during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§  3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The veteran was informed in a statement of the 
case dated in January 1996, and in supplemental statements of 
the case dated in June 1996, September 1997, September 1998 
and January 2002, of the criteria necessary for service 
connection, and the evidence considered in making a 
determination.  Moreover, the veteran's claim was remanded in 
May 1999 for further development and he has been provided 
several VA examinations during the course of his appeal.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  It is noted that the 
appellant was notified of the new law and information 
concerning evidence needed to support his claim in the 
supplemental statement of the case sent to him in January 
2002.  There is no indication that there is any additional 
evidence that could be obtained that would be useful in 
substantiating this claim.


Factual Background

An April 1944 preinduction medical examination report noted 
that the veteran's ears were normal.  In May 1947, an eyes, 
ears, nose and throat (EENT) consultation noted that the 
veteran had an area in his right ear that appeared to be a 
cholesteatoma indicative of previous otitis media with 
beginning necrotizing degeneration.  A May 1947 examination 
of his right ear revealed a whitish glistening material in 
the posterior superior quadrant of the eardrum with scarring.  
A June 1947 treatment record showed a questionable 
cholesteatoma from old otitis media.  Later that month, 
examination revealed marked retraction of the right eardrum 
with no visible perforation.  The examiner opined that the 
"cholesteatoma" was ear ossicle pushed against the 
retracted drum.  It was politzerized with relief of symptoms.  
His October 1947 separation examination shows his right 
tympanic membrane (TM) was retracted and disqualifying for 
separation.  Whispered and spoken voice testing in his right 
ear was 7/15.  The veteran signed a hospitalization waiver 
and was released.

In May 1948, the veteran was admitted to a VA facility for 
epigastric pain.  During his hospitalization he indicated 
that he first noticed hearing impairment, particularly in the 
right ear, in 1938.  Examination revealed otitis media in his 
left ear and an audiogram indicated a right ear hearing loss 
of 30.3 percent.  The diagnoses included untreated and 
unchanged chronic otitis media and mixed bilateral deafness.  

Service connection was denied for chronic otitis media and 
hearing impairment in a July 1948 rating decision.

An August 1948 enlistment examination for the veteran's 
second period of service found no ear abnormalities and 
whispered voice testing in both his right and left ears was 
15/15.  A November 1950 service admission report noted right 
ear deafness caused when a gun went off close to his ear in 
1944.  His July 1951 separation examination noted that he had 
infections in both his ears in 1945 and a partial loss of 
hearing that existed prior to service.  Again, whispered 
voice testing in both ears was 15/15.

A December 1961 VA final summary, notes that the physical 
examination on admission was essentially negative except for 
the veteran's difficulty hearing.  The discharge diagnoses 
included chronic untreated and unchanged otitis media.  

A July 1978 VA treatment record included the veteran's 
complaints of right ear drainage since World War II.  An 
examination in August 1978 revealed purulent material in the 
right canal with large red granulation.  There appeared to be 
a mass in the posterior TM with much scarring.  An audiogram 
showed significant hearing loss in the right ear.  A polyp 
was removed from the right TM.  October 1978 X-ray studies of 
both mastoids indicated an impression of bilateral chronic 
mastoiditis with sclerotic change and poor pneumatization in 
the master cells. 

In March 1989, the veteran underwent a VA ENT evaluation.  He 
reported long-standing middle ear pathology since 1945 and 
complained of right ear drainage.  The impression was right 
ear cholesteatoma.  

Service connection for tinnitus and bilateral hearing loss 
was denied in a January 1991 Board decision.

The veteran underwent a right ear tympanomastoidectomy 
through VA in April 1989 for diagnosed right mastoid/middle 
ear cholesteatoma.  In May 1990, he underwent a total 
ossicular replacement prosthesis (TORP) for diagnosed 
conductive hearing loss and recurrent cholesteatoma of the 
right ear.  Periodic audiograms indicated bilateral mixed 
hearing loss.  

An August 1995 VA ENT examination of the right ear revealed 
evidence of the tympanomastoidectomy with no evidence of 
recurrent disease.  Without reviewing the veteran's medical 
records, the examiner was unable to offer an opinion 
regarding the etiology of the veteran's disease process.  He 
did state that chronic perforations were usually the result 
of chronic ear disease related to an infectious process.  

During his June 1996 personal hearing, the veteran testified 
that his right ear cholesteatoma was first discovered in 1947 
during his service.  VA also treated him for his ear problem 
in April 1948.  He complained of current aching ear pain, 
tinnitus and hearing loss.  He believed that he had no 
serious problems with his ears prior to service.  

The veteran submitted excerpts from several medical texts 
regarding otitis media, cholesteatoma and mastoiditis.  These 
texts indicate that cholesteatomas and mastoiditis can occur 
as a result of long-standing otitis media and that these 
conditions, if left untreated, can cause structural damage in 
the ear and skull, hearing loss, labyrinthitis and facial 
paralysis.  

An October 1997 treatment record from Midwest Otolaryngology, 
included the veteran's history of bilateral ear pain, popping 
and ringing since 1947, as well as his 1988 right ear 
surgery.  Diagnoses included tinnitus and chronic otitis 
media.

A January 1998 VA audiological examination did not include 
any opinion regarding the etiology of the right ear mastoid 
problems.

In a July 1999 statement, the veteran's wife averred that a 
VA physician, in April 1989, told her that her husband's 
"nerve bones" in the inner ear, as well as the mastoid, 
were destroyed and that there was a hole formed in the skull.  
This was probably due to the "tumor" found in his ear.

Gorden T. McMurry, M.D., in a December 1999 letter, indicated 
that he treated the veteran at VA in 1989 for problems 
related to chronic middle ear disease with chronic Eustachian 
tube dysfunction, cholesteatoma and mastoiditis with 
obstruction of the ossicular chain.  He opined that 
cholesteatoma is a chronic and long-term process that 
develops as a result of Eustachian tube dysfunction and 
generally continues over a number of years.  

A January 2000 VA ENT examination report noted that the 
veteran's medical records were reviewed and outlined his 
history beginning in 1947.  It was apparent that the veteran 
had significant conductive, as well as sensorineural hearing 
loss in his right ear.  The examiner related that the 
initiation of these events was noted "at least in 1947."  
He opined that the cholesteatoma resulted in some conductive 
hearing loss and was probably due to middle ear dysfunction, 
particularly Eustachian tube dysfunction.  The Eustachian 
tube dysfunction would not have resulted from military 
service.

A June 2000 addendum to the January 2000 ENT examination 
report notes that there was no evidence of current active 
disease in the right ear and that the disease diagnosed in 
1947 was not likely due to military service, but to 
underlying Eustachian tube dysfunction.  

Analysis 

The veteran contends that his postoperative right mastoid 
problems are a result of a right ear cholesteatoma that was 
first manifested in service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for postoperative mastoid 
problems of the right ear.  His service medical records 
clearly indicate that he had a suspected cholesteatoma as 
early as May 1947.  Although the January 2000 examiner and 
the physician who supplied the June 2000 addendum both opined 
that the veteran's current residuals of his right ear 
cholesteatoma were the result of Eustachian tube dysfunction 
that did not result from his military service, they both 
stated that the cholesteatoma was initially diagnosed in 1947 
or that the events of the disease were initiated in 1947.  
Moreover, Dr. McMurry noted that cholesteatomas are chronic 
and long-term processes that continue over a number of years.  
There is no medical evidence of record indicating that the 
veteran's right cholesteatoma did not have its onset in 
service.  Therefore, resolution of reasonable doubt mandates 
a finding in the veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  While the underlying Eustachian 
tube dysfunction may not have been caused by service, all the 
evidence of record, both lay statements and medical opinions, 
support a finding that right ear cholesteatoma was initially 
diagnosed in 1947 and that there is some current conductive 
hearing loss as a postoperative residual of the right ear 
cholesteatoma.

Accordingly, the Board concludes that, with resolution of 
doubt in favor of the veteran, the evidence supports his 
claim of entitlement to service connection for postoperative 
mastoid problems of the right ear.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for postoperative mastoid problems of the 
right ear is granted, subject to the criteria governing the 
award of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

